Citation Nr: 0121168	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  97-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $9,015.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1954 to May 1958.  
In February 1995, the Newark, New Jersey, Regional Office 
(RO) proposed to retroactively reduce and terminate the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits based upon her receipt of earned 
income for the years 1990 through 1993.  In April 1995, the 
RO implemented the proposed reduction and termination.  In 
May 1995, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $9,015.00 and her appeal and waiver rights.  In 
June 1995, the appellant requested a waiver of the 
overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $9,015.00.  In March 1998, the 
Board remanded the appellant's claim to the RO so that she 
could be scheduled for a requested hearing before a Member of 
the Board sitting at the RO.  

The RO scheduled the requested hearing for March 2001.  In 
March 2001, the appellant canceled the scheduled hearing.  
The appellant is represented in the instant appeal by the 
Disabled American Veterans.  


REMAND

In reviewing the record, the Board observes that it is not 
apparent whether the Committee fully addressed the standard 
of equity and good conscience in considering the appellant's 
waiver request.  In its September 1995 decision, the 
Committee stated that as the appellant had not completed a 
provided Financial Status Report (VA Form 20-5655), it could 
not be determined whether recovery of the debt would create 
an undue financial hardship on her.  A December 1996 
memorandum from the Committee conveys that "the [appellant] 
was materially at fault in the creation of the debt, hardship 
is not for consideration."  The material fault standard is 
no longer for application.  See 38 C.F.R. § 1.965 (2000).  In 
December 1999, the appellant was awarded VA dependency and 
indemnity compensation.  In August 2000, the appellant 
submitted a completed Financial Status Report (VA Form 
20-5655).  It is not apparent whether the document was 
reviewed by the Committee.  Additionally, the Board finds 
that a current financial status report from the appellant 
would be helpful in applying the standard.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The appellant's request 
for waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $9,015.00 has not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

2.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 
completed.  In particular, the Committee 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
met.  

3.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $9,015.00 with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) (2000) and each element 
of the equity and good conscience 
standard.  

If the claim is denied, the appellant should be provided with 
a supplemental statement of the case and be given the 
opportunity to respond.  The appellant is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

